KOZINSKI, Circuit Judge,
joining in part and concurring in the judgment in part:
I reach the same result as the majority, but am unable to join all of its opinion. Specifically, I can’t sign on to much of the discussion about the validity of the Trading With the Enemy Act or the Cuban Assets Control Regulations because the issues aren’t ripe for review. FTC did not apply for, and suffer denial of, a specific license under the regulations; under Reno v. Catholic Social Servs., Inc., 509 U.S. 43, 113 S.Ct. 2485, 125 L.Ed.2d 38 (1993), it is therefore precluded from challenging the statute and regulations on grounds other than the First Amendment.1 I thus join the opinion only to the extent it holds that FTC’s First Amendment claim is ripe for review, see maj. op. at 1434, and without merit, see maj. op. at 1441.
I
Plaintiffs in CSS were illegal aliens who might have been entitled to an adjustment of immigration status under the Immigration Reform and Control Act of 1986. CSS held that those plaintiffs who had not applied for and been denied such an adjustment were, by virtue of that fact, precluded from facially challenging two INS regulations governing their entitlement to the adjustment. Id. at 56-61, 113 S.Ct. at 2495-97.
The Court reasoned that “injunctive and declaratory judgment remedies ... are discretionary, and courts traditionally have been reluctant to apply them to administrative determinations unless ... the effects of the administrative action challenged have been felt in a concrete way by the challenging parties.” Id. at 57, 113 S.Ct. at 2495 (internal quotation marks omitted). The regulations in CSS didn’t have such an effect, because
they impos[ed] no penalties for violating any newly imposed restriction, but Emitted] access to a benefit created by the Reform Act but not automatically bestowed on eKgible aliens.... In these circumstances, the promulgation of the chaEenged regulations did not itself give each ... class member a ripe claim; a class member’s claim would ripen only once he took the affirmative steps that he could take before the INS blocked his path by applying the regulation to him_ Ordinarily, of course, that barrier would appear when the INS formally denied the *1443alien’s [adjustment] application on the ground that the regulation rendered him ineligible for legalization.
Id. at 58-59, 113 S.Ct. at 2496-97 (footnotes omitted).2
As Justice O’Connor recognized in her separate opinion in CSS: “The benefit conferred by the Reform Act — an adjustment in status to lawful temporary resident alien ...— readily can be conceptualized as a ‘license’ or ‘certificate’ to remain in the United States, or a ‘variance’ from the immigration laws.” Id. at-, 113 S.Ct. at 2502. Professors Davis and Pierce have similarly observed that “[t]he reasoning in the majority opinion [in CSS ] seems sufficiently broad to preclude pre-application judicial review of any rule that purports to describe criteria for obtaining any form of government benefit, e.g., ... any license, or exemption from any regulatory obligation.” 2 Kenneth C. Davis & Richard J. Pierce, Jr., Administrative Law Treatise § 15.14, at 383 (3d ed. 1994). This is because people who are entitled to apply for a license don’t face a Hobson’s choice of foregoing the regulated activity or suffering the penalties for undertaking it; they have third option, namely applying for a license. Licensing regulations are therefore better understood, not as “impos[ing] ... penalties for violating a[ ] newly imposed restriction, but [as] limiting] access to a benefit ... not automatically bestowed on eligible” entities. CSS, 509 U.S. at 58, 113 S.Ct. at 2496. Outside the First Amendment context, therefore, a facial challenge to an administrative licensing scheme isn’t ripe unless the challenger has applied for and been denied a license.
Three of FTC’s non-First Amendment claims are directed at the facial validity of the Cuban Assets Control Regulations. These are FTC’s claims that the regulations violate the Fifth Amendment (under substantive due process and void-for-vagueness principles) and the International Covenant on Civil and Political Rights. See maj. op. at 1438-41; 1441-42. These claims are analogous to claims held non-justiciable in CSS; plaintiffs there alleged the INS regulations violated the Fifth Amendment (under equal protection principles) and the Reform Act. 509 U.S. at 50-51, 113 S.Ct. at 2492.
FTC’s final non-First Amendment claim is directed at the section of TWEA that authorizes the President to promulgate the regulations. The argument here is that TWEA unconstitutionally delegates legislative power to the President. See maj. op. at 1436-42. This claim too is non-justiciable under CSS because the mere enactment of a statute authorizing licensing regulations no more gives rise to a justiciable controversy than the mere promulgation of the regulations themselves: Not until plaintiffs are denied a license under the authority of the regulations do they have a sufficiently “concrete” interest in the constitutionality of the statute authorizing the regulations to give rise to a “ripe” claim. See CSS, at 56-57, 113 S.Ct. at 2495.
II
My colleagues accept the teachings of CSS but find an exception for cases where “ ‘the court can make a firm prediction that the plaintiff will apply for the benefit, and that the agency will deny the application by virtue of the rule.’ ” Maj. op. at 1436 (quoting CSS, at 69, 113 S.Ct. at 2501-02 (O’Connor, J., concurring in the judgment)). This exception is inconsistent with fundamental principles of ripeness and doesn’t help FTC in any event.
The ripeness doctrine’s “basic rationale is to prevent the courts, through avoidance of premature adjudication, from entangling themselves in abstract disagreements over administrative policies, and also to protect *1444the agencies from judicial interference until an administrative decision has been formalized and its effects felt in a concrete way by the challenging parties.” Abbott Labs. v. Gardner, 387 U.S. 136, 148-49, 87 S.Ct. 1507, 1515, 18 L.Ed.2d 681 (1967). The majority’s “firm prediction” exception undermines this rationale. To apply the exception, judges must determine in the first instance whether the agency would, in fact, have denied a plaintiff’s benefit application. And they must do so without the help of an administrative record or the agency’s thinking as to how the regulation applies in the circumstances. It’s no answer to say the exception applies only in clear cases, because the courts will have to separate the clear from the less clear, raising precisely the concerns the ripeness doctrine seeks to avoid. The better rule is for courts to wait “until an administrative decision has been formalized and its effects felt in a concrete way by the challenging parties.” Id.
CSS illustrates the problem. The majority there couldn’t firmly predict that the plaintiffs would apply for the benefit of adjustment. CSS, 509 U.S. at 58 n. 19, 113 S.Ct. at 2496 n. 19. They were suing, in part, to get an extension of the statutory application period, id. at 50-54, 113 S.Ct. at 2492-93, relief they needed precisely because they’d faded to file timely applications to start with, id. at 58 n. 19, 113 S.Ct. at 2496 n. 19. Nor could the majority firmly predict that the INS would deny their applications based on either of the challenged rules; the Reform Act conditioned the benefit of adjustment on satisfying other rules as well. Id.
Just so here. While the majority dismisses out-of-hand the possibility that the Secretary might grant FTC a license, maj. op. at 1435-36, I see room for optimism. FTC attached to its Complaint the itinerary for its June 1994 trip to Cuba. See ER 19 (Compl. Exh. A); see also ER 151-69, 175-76, 180-81, 184-86 (Decl. of Pam Montanaro, an FTC coordinator, describing FTC’s past and planned trips to Cuba and attaching itineraries for three past trips). According to this itinerary, FTC offered its travelers a program including “Meeting with the Minister of Foreign Relations, Roberto Robaina,” “Cultural exchange between U.S. and Cuban musicians” and “Federation of Cuban Women: discussion of critical issues for women and the current situation in Cuba.” ER 19 (Compl.Exh. A). The regulations authorize the issuance of a license for certain international organizations conducting educational “meeting[s] and conference[s].” 60 Fed.Reg. 54,194, 54,196 (1995) (to be codified at 31 C.F.R. § 515.419). It’s no stretch to think the activities outlined in FTC’s itinerary could qualify under this regulation. It seems doubtful, moreover, that their purpose is the impermissible one of “promoti[ng] ... tourism in Cuba.” Id.
It’s true that a meeting or conference doesn’t qualify under the regulations unless it’s “organized by an international institution or association that regularly sponsors meetings or conferences in other countries.” Id. But FTC alleges that it’s an “association,” ER 2 (Compl. ¶2), and that it “intends to organize ... a series of additional trips to Cuba identical or comparable ... to its June 1994 trip,” id. at 5 (Compl. ¶ 16). It’s also true that the regulations authorize travel to attend a meeting or conference only by “person[s] with an established interest in the subject of the meeting or conference.” 60 Fed.Reg. at 54,196. But FTC has put in affidavits from would-be travellers, including a participant in an organization that advocates ending the Cuban embargo, ER 47 (Hughes Decl. ¶ 3); see also ER 34 (Gerhart Decl. ¶3), 42 (Horvath Decl. ¶¶3-4), and a self-styled “feminist musician” who claims an interest in “the role of women in society and music in the political process,” ER 38 (Hildebrand Decl. ¶¶ 2,4).
To be sure, FTC offers travelers other activities that, in isolation, seem less likely to qualify for a license — a “Guided visit through the Museum of the Revolution” for example. ER 19 (Compl.Exh. A). But it’s not uncommon for people attending educational conferences to also partake of some cultural activities and sight-seeing. The Secretary could easily interpret the regulations as focusing on the travel plan’s dominant theme and, *1445without the benefit of an administrative record, we can only speculate about how such an interpretation might apply here.
Nor do I see the basis for concluding that FTC is more likely than the CSS plaintiffs to apply for a license in the future. The Supreme Court implicitly rejected the view that the CSS plaintiffs would apply for adjustment once they learned they couldn’t facially challenge the INS regulations without doing so. Their previous failure to file timely adjustment applications raised doubts about whether they would apply in the future. Here, FTC has unjustifiably flouted the regulations since 1993, organizing at least three trips to Cuba without a license. ER 151 (Montanaro Decl. ¶ 15); Appellants’ Br. at 3. Now, as before, FTC is free to file a license application and start a lawsuit if its application is denied. However, I can’t “firmly predict” it will do so.
It doesn’t matter, of course, whether my colleagues turn out to be right in their prediction. The point is that they’re making it without any input by the administrative agency, not even so much as a history of how the agency has applied the regulations in other situations. Under such circumstances, “firm predictions” about what would happen if plaintiffs were required to pursue their administrative remedies are highly unreliable.
I would thus affirm the district court without reaching the merits of any of FTC’s non-First Amendment claims.

. Because CSS was premised at least in part on “prudential” concerns, in addition to “Article III limitations on judicial power," CSS, 509 U.S. at 57 n. 18, 113 S.Ct. at 2495 n. 18, and because we want to strike down at the earliest opportunity laws that impermissibly chill speech, CSS's requirement that a party apply for a government benefit before bringing a facial challenge to regulations limiting access to it is unlikely to apply in the First Amendment context. See City of Lakewood v. Plain Dealer Publishing Co., 486 U.S. 750, 755-56, 108 S.Ct. 2138, 2142-43, 100 L.Ed.2d 771 (1988); cf. American-Arab Anti-Discrimination Comm. v. Reno, 70 F.3d 1045, 1062 (9th Cir.1995).


. CSS further held that ripeness principles did not bar claims by those plaintiffs who had attempted to file an adjustment application at an INS office, but whose applications were turned away at the front desk on the ground that they would necessarily be denied under the challenged regulations. Id. at 60-67, 113 S.Ct. at 2497-2500. FTC does not claim to have suffered such an informal rejection of a license application.